Citation Nr: 0618014	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-25 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
September 1941 to January 1943, and in the Regular Philippine 
Army from August 1945 to January 1946.  He was a prisoner of 
war (POW) at Malaybalay, Buikidnon, from May 11, 1942, to 
January 4, 1943.  The veteran died on July [redacted], 2002.  At the 
time of his death he was service connected for peripheral 
neuropathy of the upper and lower extremities, with a 50 
percent combined disability rating.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision and May 
2004 action of the Manila, the Republic of the Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO).

This issue of entitlement to service connection for the cause 
of the veteran's death is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

There were no claims pending on the date of the veteran's 
death.


CONCLUSION OF LAW

There is no legal entitlement to accrued benefits.  38 
U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5121, a proper party is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the veteran's death 
which were due and unpaid preceding the veteran's death.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (West 2002).  In Jones v. 
West, 136 F.3d 1296 (Fed Cir. 1998), the United States Court 
of Appeals for the Federal Circuit held that the veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision in order for a surviving spouse to be entitled to 
accrued benefits.  Applications for accrued benefits must be 
filed within one year after the date of death.  38 U.S.C.A. § 
5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2005).

In the instant case, review of the record reveals that the 
veteran did not have a claim for benefits pending prior to 
his death.  In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), 
the U.S. Court of Appeals for Veterans Claims held that where 
the law, and not the evidence, is dispositive of a claim, 
such claim should be denied because of the absence of legal 
merit or the lack of entitlement under the law.  Therefore, 
the Board concludes that the appellant's claim for accrued 
benefits must be denied as a matter of law.

The Board notes that, while the appellant was not provided 
with VCAA (Veterans Claims Assistance Act) notice on the 
issue of accrued benefits, remand is not necessary to provide 
this notice because there is no reasonable possibility that 
any assistance VA could provide would substantiate the 
appellant's claim.  The claim fails as a matter of law.  
38 U.S.C.A. § 5103A (West 2002); VAOPGCPREC 5-2004 (June 23, 
2004).


ORDER

Accrued benefits are denied.




REMAND

A review of the claims folder shows that, in September 2002, 
the appellant filed VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse or Child.  
Subsequently, in October 2002, the RO sent the appellant a 
VCAA letter addressing entitlement to service connection for 
the cause of the veteran's death and burial benefits.  In a 
March 2003 rating decision, compensation based on service 
connection for the cause of the veteran's death was denied.  
A letter from the appellant dated March 2004 reflects her 
belief that VA benefits as a surviving spouse are warranted.  
The RO notified the appellant in a March 2004 letter that 
this letter was not sufficiently specific to constitute a 
Notice of Disagreement (NOD) for appealing their March 2003 
rating decision and requested that she return VA Form 21-
4138, Statement in Support of Claim.  In April 2004, the 
appellant returned this form and marked Xs in the box next to 
"Legal entitlement to accrued benefits."  In May 2004, the 
RO issued the appellant a Statement of the Case for the issue 
of entitlement to accrued benefits.  In July 2004, the 
appellant submitted VA Form 9, Appeal to Board of Veterans' 
Appeals.  Therein, she requested VA financial support and 
assistance as a surviving spouse.

In this case, it is clear that the appellant seeks VA 
benefits as a surviving spouse under any available rubric.  
Unfortunately, the case is not yet ready for appellate 
review.  While the RO initially considered entitlement to 
compensation based service connection for the cause of the 
veteran's death, and a NOD albeit vague was timely received, 
a Statement of the Case was not issued to the appellant on 
this issue nor was the adequacy of the NOD adjudicated.  If 
the RO concludes that an adequate and timely NOD has been 
received, the appellant should be issued an SOC.  See 
38 C.F.R. §§ 19.27, 19.2819.29, 19.30 (2005).

Additionally, we observe that VCAA (Veterans Claims 
Assistance Act) complaint notice has not been issued as the 
notice letter sent to the appellant in October 2002 did not 
notify the appellant to submit any pertinent evidence in her 
possession nor did it provide her with notice of the 
disability rating and effective date elements required by 
law.

In view of the above, REMANDED is necessary for the following 
action:

1.  The appellant should be provided with 
compliant VCAA (Veterans Claims 
Assistance Act) notice that addresses 
each content element, including notice 
that she should submit any pertinent 
evidence in her possession along with 
notice of the rating criteria and the 
effective date of an award.

2.  Thereafter, the AOJ should 
readjudicate the claim.  If the claim 
remains denied, the appellant should be 
furnished a Statement of the Case on the 
issue of entitlement to service 
connection for the cause of the veteran's 
death, and given the opportunity to 
respond thereto.

The AOJ should consider whether there has been a change in 
regulations that would require readjudication of the issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


